Exhibit REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT dated April 12, 2010 (this “Agreement”) is entered into by and among Frontier Communications Corporation, a Delaware corporation (“Frontier”), and J.P. Morgan Securities Inc. (the “Representative”), as representative of the several initial purchasers listed in Schedule 1 to the Purchase Agreement (as defined herein) (the “Initial Purchasers”). New Communications Holdings Inc., a Delaware corporation (“NCHI”), Frontier and the Representative are parties to the Purchase Agreement dated March 26, 2010 (the “Purchase Agreement”), which provides for the sale by NCHI to the Initial Purchasers of $500,000,000 aggregate principal amount of NCHI’s 7.875% Senior Notes due 2015 (the “Securities”).As an inducement to the Initial Purchasers to enter into the Purchase Agreement, Frontier has agreed to provide to the Initial Purchasers and their direct and indirect transferees the registration rights set forth in this Agreement.The execution and delivery of this Agreement is a condition to the closing under the Purchase Agreement. In consideration of the foregoing, the parties hereto agree as follows: 1.Definitions.As used in this Agreement, the following terms shall have the following meanings: “Business Day” shall mean any day that is not a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to remain closed. “Escrow Agent” shall have the meaning assigned to it in the Escrow Agreement (as defined herein). “Escrow Agreement” shall mean the Escrow Agreement entered into as of April 12, 2010, among NCHI, Frontier, the Trustee, the Escrow Agent and the Representative. “Escrowed Funds” shall have the meaning assigned to it in the Escrow Agreement. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from time to time. “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof. “Exchange Offer” shall mean the exchange offer by Frontier of Exchange Securities for Registrable Securities pursuant to Section 2(a) hereof. 1 “Exchange Offer Registration” shall mean a registration under the Securities Act effected pursuant to Section 2(a) hereof. “Exchange Offer Registration Statement” shall mean an exchange offer registration statement on Form S-4 (or, if applicable, on another appropriate form) and all amendments and supplements to such registration statement, in each case including the Prospectus contained therein or deemed a part thereof, all exhibits thereto and any document incorporated by reference therein. “Exchange Securities” shall mean senior notes issued by Frontier under the Indenture containing terms identical to the Securities (except that the Exchange Securities will not be subject to restrictions on transfer or to any increase in annual interest rate for failure to comply with this Agreement) and to be offered to Holders in exchange for Securities pursuant to the Exchange Offer. “Free Writing Prospectus” means each free writing prospectus (as defined in Rule 405 under the Securities Act) prepared by or on behalf of Frontier or used or referred to by Frontier in connection with the sale of the Securities or the
